Citation Nr: 0009245	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-15 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for loss of balance.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for numbness of the 
hands.

5.  Entitlement to service connection for pain in the hips.

6.  Entitlement to service connection for bilateral knee 
disorder.

7.  Entitlement to service connection for bilateral ankle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1995 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The claims of entitlement to service connection for loss of 
balance, blurred vision, headaches, numbness in the hands, 
pain in the hips, a bilateral knee disorder and a bilateral 
ankle disorder are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for loss of 
balance, blurred vision, headaches, numbness in the hands, 
pain in the hips, a bilateral knee disorder and a bilateral 
ankle disorder are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
loss of balance, blurred vision, headaches, numbness in the 
hands, pain in the hips, a bilateral knee disorder and a 
bilateral ankle disorder.  The legal question to be answered 
initially is whether a veteran has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
not well grounded, his appeal must fail with respect to them 
and there is no duty to assist him with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that his claims are not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Service connection is in effect for a schizoaffective 
disorder, and for mechanical low back pain.
 
In this case, the veteran's service medical records show no 
indication of any treatment for the issues on appeal except 
for a January 1997 service report that reflects subluxation 
of the right patella.  Otherwise, the service medical records 
are negative for the claimed disorders.  

The post-service medical records, to include x-ray studies, 
are negative for a bilateral knee disorder, a bilateral ankle 
disorder, a painful hip disorder, and numbness of the hands.  
Moreover, in June 1998, a VA examiner opined that the 
veteran's headache disorder, which is discussed below, and 
any right hand numbness are not associated or related to any 
low back injury.  In sum, without competent evidence of a 
current disability the first prong of Caluza is not 
satisfied.  It follows that the second and third prongs are 
also not satisfied.  As such, service connection for a 
bilateral knee disorder, a bilateral ankle disorder, a 
painful hip disorder, and numbness of the hands must be 
denied.  With respect to the in-service diagnosis of 
subluxation of the right patella, there is no diagnosis of a 
current right knee disorder or evidence that links a current 
right knee disorder to service.  Therefore, it is not well 
grounded.

According to governing criteria, service connection may not 
be granted for congenital defects, developmental defects, or 
refractive error of the eye.  38 C.F.R. § 3.303(c) (1999).  
In a September 1997 VA examination report, a VA examiner 
diagnosed minimal manifest refraction, with no evidence of 
monocular diplopia.  Given that service connection may not be 
granted for his minimal manifest refraction as a matter of 
law, and as there is no competent evidence that an eye 
disorder that is related to service, the Board finds the 
claim not well grounded.

While the veteran has been diagnosed post-service with 
complaints of headaches, and a loss of balance these 
disorders have not been medically linked to service.  For 
example, in a September 1997 VA neurologic examination report 
the examiner noted that the veteran appeared to have mild 
vascular headaches; and there was no apparent cause of his 
reported loss of balance, but no nexus to service was 
suggested.  Essentially, the post-service medical evidence 
establishes that the veteran suffers from headaches and loss 
of balance, but it does not medically link them to his 
military service.  Thus, the Board finds these claims not 
well grounded.

With respect to the veteran's statements that he developed 
these disorders as a result of service, the Board notes that, 
while he is certainly capable of providing his opinion, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992). 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Given that he has 
not done so, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefits sought on 
appeal are denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for loss of balance, blurred vision, 
headaches, numbness in the hands, pain in the hips, a 
bilateral knee disorder and a bilateral ankle disorder is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

